Morrissey, C. J.
' Defendants Earl McCue and Vernon Jacobs were convicted of chicken stealing in the district court for Clay county and sentenced to one year in the state reformatory. From this conviction, they prosecute error to this court. Numerous assignments of error are made; however, we think a consideration of one is sufficient. Does the evidence sustain the verdict?
The principal witness for the state, one James, an alleged accomplice of defendants, testified that o.n the night of March. 28, 1923, he and the two-defendants, .at the suggestion of ¡the defendant Jacobs, drove from the village of Edgar, to the farm of defendant Jacobs’ father, where they *10stole ten or twelve chickens which were later sold tp a produce dealer in the village of Ong by the witness and defendant McCue and the proceeds of the sale divided between the witness and the defendants. The produce dealer testified that he bought chickens from two boys on March 29, 1923, and identified James as one of them, and partially identified McCue. A resident of Ong who knew McCue testified to having seen McCue and James in Ong on the morning of March 29th with two large sacks, and that they went in the direction of the poultry buyer’s place of business.
On behalf of defendants, Neis Jacobs and wife, father and mother of defendant Jacobs, from whom the chickens were alleged to have been stolen, denied that any chickens were stolen from them at the time charged in the information. They stated the number of chickens they owned immediately before and immediately after the date of the alleged larceny and said that had any chickens been stolen they would have had knowledge of the loss.
“To sustain a conviction for a crime, the corpus delicti must be proved beyond a reasonable doubt.” Chezem v. State, 56 Neb. 496.
Under the record presented, the evidence is insufficient to sustain the verdict, and the judgment is reversed and the action dismissed.
Reversed and dismissed.
Note— See Crimial Law, 16 C. J. p. 773, sec. 1581 — Larceny, 25 Cyc. p. 119.